Mr. Justice Waterman delivered the opinion of the court. This cause has its origin in a confession of judgment which appellee asked to have set aside, and was allowed to and did plead; the cause coming on for trial before a jury, the jury found in-favor of the defendant. A defense, among others, was that a note dated October 10, 1897, was in fact given in 1898, after the United States internal revenue law went into effect, and being unstamped the note was void, and could not be recovered upon. Second. That all of the notes were paid. The court gave the following instruction: “ The court further instructs the jury that if they believe from the evidence the note offered in evidence and purporting to be dated October 10, 1897, was delivered to one Louis Heilman, signed in blank, during the month of August, 1898, and the same was and is unstamped with proper revenue, stamps, then the jury must disregard said note, and not take the samé into consideration in arriving at the verdict in this case.” This was error. Congress has no power to determine what shall b¿ evidence in the courts of the State. The (U. S. Express Co. v. James Haines, 48 Ill. 248. That the notes had been paid was shown beyond controversy. The plaintiff offered no evidence save the notes. The court might properly have instructed the jury to find for the defendant. The judgment of the Circuit Court will therefore be affirmed.